Title: From John Adams to United States Army, 18 December 1799
From: Adams, John
To: United States Army



War Department 18th Decr. 18 Dec. 1799

The President, with deep regret announces to the army the death of its beloved Chief J. General George Washington. Sharing in the grief which every heart must feel for so heavy and afflicting a public loss, and solicitous desirous to express his high sense of the vast debt of gratitude which is due to the virtues talents and ever memorable services of the illustrious deceased, he directs, that funeral honours may be paid to him at all the military Stations, and that the officers of the army and of the several corps of volunteers will wear crape on the left arm by way of mourning for six months. Major General Hamilton will give the people directions necessary orders for the purpose carrying into effect the foregoing directions.
Given &c / by order of the President
